Case 2:18-cv-06620-PA-AGR Document 37 Filed 02/14/19 Page 1 of 4 Page ID #:230



   1 MICHAEL S. HORIKAWA #267014
     michael.horikawa@pillsburylaw.com
   2 PILLSBURY WINTHROP SHAW PITTMAN LLP
     725 South Figueroa Street, Suite 2800
   3 Los Angeles, CA 90017-5406
     Telephone: (213) 488-7121
   4 Facsimile No.: (213) 226-4251
   5 EDWARD A. CAVAZOS (pro hac vice)
     ed.cavazos@pillsburylaw.com
   6 BRIAN C. NASH (pro hac vice)
     brian.nash@pillsburylaw.com
   7 BENJAMIN L. BERNELL (pro hac vice)
     ben.bernell@pillsburylaw.com
   8 PILLSBURY WINTHROP SHAW PITTMAN LLP
     401 Congress Avenue, Suite 1700
   9 Austin, TX 78701
     Telephone: (512) 580-9608
  10 Facsimile: (512) 580-9601
  11 Attorneys for Defendant METABRAINZ FOUNDATION, INC.
  12 Michael N. Zachary (SBN 112479)
     mzachary@bdiplaw.com
  13 Nicholas S. Mancuso (SBN 271668)
     nmancuso@bdiplaw.com
  14 Hillary N. Bunsow (SBN 278719)
     hillarybunsow@bdiplaw.com
  15 BUNSOW DE MORY LLP
     701 El Camino Real
  16 Redwood City, CA 94063
     Telephone: (650) 351-7248
  17 Facsimile: (415) 426-4744
  18 Attorneys for Plaintiff LARRY G. PHILPOT
  19                           UNITED STATES DISTRICT COURT
  20                       CENTRAL DISTRICT OF CALIFORNIA
  21
  22 LARRY G. PHILPOT,                         CASE NO. 2:18-cv-6620 PA (AGRx)
  23
                  Plaintiff,                   JOINT REPORT REGARDING
  24                                           DISCOVERY DISPUTE
            v.
  25
                                               Discovery Cutoff: May 6, 2019
  26 METABRAINZ Foundation, Inc.               Pretrial Conference: June 21, 2019
  27                                           Trial Date: July 16, 2019
                  Defendant.
  28
       JOINT REPORT RE DISCOVERY DISPUTE               CASE NO. 2:18-cv-6620 PA (AGRx)
Case 2:18-cv-06620-PA-AGR Document 37 Filed 02/14/19 Page 2 of 4 Page ID #:231



   1        Defendant MetaBrainz Foundation, Inc. (“Defendant” or “MetaBrainz”) and
   2 Plaintiff Larry G. Philpot (“Plaintiff”) (collectively, the “Parties”), having conferred
   3 telephonically pursuant to Local Rule 37-1 in a good faith effort to resolve these
   4 discovery disputes, respectfully submit this Joint Agenda for the Telephonic
   5 Discovery Conference that Defendant requested on February 11, 2019. The Court
   6 scheduled the Telephonic Discovery Conference to take place February 19, 2019 at
   7 10:00 am.
   8        MetaBrainz served on Plaintiff its first sets of requests for production
   9 interrogatories on December 5, 2018. Plaintiff served its objections and responses
  10 on January 11, 2019. Expert reports are due on March 11, 2019, and the discovery
  11 cutoff is May 6, 2019.
  12        MetaBrainz intends to address the following issues pertaining to Plaintiff’s
  13 responses to MetaBrainz’s discovery requests:
  14        1. Defendant: Plaintiff has objected to all of MetaBrainz’s discovery
  15           requests on attorney-client privilege and/or work-product grounds and has
  16           confirmed that certain documents are being withheld on such objections.
  17           MetaBrainz has therefore requested a privilege log identifying each such
  18           withheld documents and their related information (subject, date, author,
  19           recipient, etc.). However, MetaBrainz does not seek a privilege log for
  20           documents created after the filing of suit. Plaintiff: Plaintiff has offered to
  21           provide a “categorical” privilege log to identify pre-suit communications
  22           between Mr. Philpot and his litigation counsel in this suit, and between
  23           Mr. Philpot and his prior counsel who sent a cease and desist letter to
  24           Defendant, including who participated in the communications, and the date
  25           range thereof. Mr. Philpot is not aware of any other privileged
  26           communications that relate to Defendant MetaBrainz or this lawsuit, but is
  27           willing to log them if located. Mr. Philpot objects to creating a log of his
  28

       JOINT REPORT RE DISCOVERY                2             CASE NO. 2:18-cv-6620 PA (AGRx)
       DISPUTE
Case 2:18-cv-06620-PA-AGR Document 37 Filed 02/14/19 Page 3 of 4 Page ID #:232



   1           communications with counsel in unrelated litigations that do not relate to
   2           MetaBrainz or this suit.
   3        2. Defendant: MetaBrainz has requested information and documents
   4           concerning Plaintiff’s alleged status as a “professional photographer,” his
   5           alleged ability to produce “well-known,” “sought-after,” or “highly
   6           popular” photographs, see Dkt. No. 1 ¶1; see also Dkt. No. 28 at 1, and
   7           Plaintiff’s alleged damages, which Plaintiff claims to include “lost
   8           prospective contracts, licensing opportunities, and business referrals.” See,
   9           e.g., Response to Interrogatory No. 7. MetaBrainz believes documents
  10           pertaining to Plaintiff’s income, such as tax returns and bank account
  11           information for the pertinent time period that would reflect Plaintiff’s
  12           revenue and the sources thereof, are relevant. Plaintiff: Plaintiff has
  13           offered to produce licenses and/or settlement agreements which set forth
  14           all of the revenue Plaintiff has received concerning the ten photos at issue
  15           in this lawsuit. Plaintiff has declined to produce his personal tax returns
  16           and bank account information on the grounds that such production would
  17           be unduly burdensome, invasive, and not proportional to the needs of this
  18           case.
  19        3. Defendant: MetaBrainz has requested all sworn statements made by
  20           Plaintiff concerning his concert photography, such as affidavits,
  21           depositions, and discovery responses supported by a verification. Plaintiff:
  22           Plaintiff has offered to produce deposition transcripts and sworn
  23           statements from other cases pertaining to the ten photographs at issue in
  24           this case, to the extent Plaintiff has such documents in his possession or
  25           they can be readily obtained from counsel in those other cases.
  26
  27
  28

       JOINT REPORT RE DISCOVERY                3             CASE NO. 2:18-cv-6620 PA (AGRx)
       DISPUTE
Case 2:18-cv-06620-PA-AGR Document 37 Filed 02/14/19 Page 4 of 4 Page ID #:233



   1                                          Respectfully submitted,
   2
   3       Dated: February 14, 2019              By: /s/ Edward A. Cavazos
                                                 Edward A. Cavazos
   4                                             PILLSBURY WINTHROP SHAW PITTMAN
   5                                             LLP
                                                 401 Congress Avenue, Suite 1700
   6                                             Austin, TX 78701
   7                                             Telephone: (512) 580-9629
                                                 Facsimile: (512) 580-9601
   8
   9                                             Attorney for Defendant
                                                 MetaBrainz Foundation, Inc.
  10
  11
  12       Dated: February 14, 2019              By: /s/ Michael N. Zachary
  13                                             Michael N. Zachary (SBN 112479)
                                                 mzachary@bdiplaw.com
  14                                             Nicholas S. Mancuso (SBN 271668)
  15                                             nmancuso@bdiplaw.com
                                                 Hillary N. Bunsow (SBN 278719)
  16                                             hillarybunsow@bdiplaw.com
  17                                             BUNSOW DE MORY LLP
                                                 701 El Camino Real
  18                                             Redwood City, CA 94063
  19                                             Telephone: (650) 351-7248
                                                 Facsimile: (650) 351-7253
  20
  21                                             Attorneys for Plaintiff
                                                 Larry G. Philpot
  22
  23
  24
             Pursuant to Civil L.R. 54-4.3.4(a)(2)(i), the filer attests that all other
  25
       signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
  26
       content and have authorized the filing.
  27
  28

       JOINT REPORT RE DISCOVERY                    4             CASE NO. 2:18-cv-6620 PA (AGRx)
       DISPUTE
